Citation Nr: 0015695	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-05 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether there was clear and unmistakable error (CUE) with 
regard to an August 13, 1971 RO decision denying the 
veteran's claim of service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty October 26, 1970 to May 17, 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim of 
CUE with regard to an August 13, 1971 RO decision which 
denied her service connection for a seizure disorder, 
epilepsy grand mal.


FINDINGS OF FACT

1.  By RO decision of August 13, 1971, service connection for 
a seizure disorder, epilepsy grand mal, was denied.

2.  The veteran received written notice of the August 13, 
1971 RO decision; however, she failed to file a timely appeal 
therefrom and that decision is final.

3.  The veteran has not successfully alleged that either the 
correct facts as they were known at the time of the August 
13, 1971 RO decision were not before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.


CONCLUSION OF LAW

The veteran has not submitted a viable claim with respect to 
whether the August 13, 1971 RO decision denying her claim of 
entitlement to service connection for seizure disorder was 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that on medical 
examination dated in September 1970, prior to her entry into 
active duty, she was found to have been normal on 
neurological examination.  On her medical history report, she 
denied having any seizures or fits.  She was accepted into 
active duty on October 26, 1970.  Shortly afterwards, a 
treatment report dated in mid-November 1970 shows that she 
revealed to her physician that she had been using Dilantin 
medication prior to her entry into service.  According to the 
veteran, her family had a strong history of epilepsy.  This 
family history was also reported in a January 1971 treatment 
report.  Thereafter, the veteran was treated for occasional 
seizure episodes during service.  

A February 1971 treatment report shows that the veteran 
reported having a history of epileptic seizures since March 
1970 accompanied by occasional tongue biting during seizures.  
The examiner noted on the report that her seizures appeared 
to have been fairly well controlled with Dilantin.  

The report of an April 1971 medical board proceeding shows 
that the veteran's seizure disorder (diagnosed as grand mal 
epilepsy) was found to have been of undetermined etiology, 
but also to have not been incurred in the line of duty, to 
have existed prior to her entrance into active service, and 
to have not been aggravated by active service.  She was 
deemed to have been medically unfit for further military 
service and honorably discharged for medical reasons on May 
17, 1971.

In a July 1971 decision, the RO considered the above evidence 
and denied the veteran service connection for epilepsy and a 
urinary tract infection for purposes of determining 
entitlement to VA hospitalization and treatment.  Very 
shortly thereafter, also in July 1971, the veteran filed her 
original claim of entitlement to service connection for 
seizure disorder.  Based on the above service medical records 
and the findings of the service medical board, the RO denied 
her claim in a decision dated on August 13, 1971.  The 
veteran was sent notice of this adverse decision and her 
appellate rights in a letter dated in September 1971.  
However, she did not file a timely appeal within the 
appellate period and thereafter the August 1971 RO decision 
became final.

Over 20 years later, on May 12, 1993, the veteran filed an 
application with VA to reopen her claim of service connection 
for seizure disorder.  The history of her claim shows that in 
an August 1996 appellate decision, the Board found that she 
had submitted evidence which was new and material to reopen 
her claim.  The case was remanded to the RO to address the 
merits of the reopened claim.  The claim was denied on the 
merits by the RO and the veteran continued her appeal of this 
determination.

In an April 1997 Board decision, the veteran was granted 
service connection for seizure disorder based on a finding 
that her seizure disorder had pre-existed her entrance into 
service but was permanently aggravated by active duty.  This 
conclusion was predicated on a de novo review of her oral 
hearing testimony of November 1994, her service medical 
records, and post-service medical records from private and VA 
sources, dated in January 1972, and from March 1989 to August 
1996, including a VA examination report dated in August 1996.  
According to the text of the April 1997 Board decision, the 
determination that there was aggravation of her pre-existing 
seizures by service was based on the Board's assessment of 
the probative value of a statement to this effect, from the 
VA physician who conducted the August 1996 VA examination.

Subsequently, a May 1997 RO decision implemented the 
favorable Board determination, and the grant of the veteran's 
claim of service connection was made effective from May 12, 
1993, when her application to reopen her claim was received 
by VA.  At the present time, her seizure disorder is her sole 
service-connected disability and is rated as 80 percent 
disabling, effective from May 12, 1993.  She also has been 
awarded a total rating due to individual unemployability 
(TDIU) as a result of seizures, effective from May 12, 1993. 

II.  Analysis

In Damrel v. Brown, 6 Vet. App. 242 (1994) the United States 
Court of Appeals for Veterans Claims (Court) synthesized the 
case law on the proper test to determine if there is clear 
and unmistakable error (CUE), as previously set forth in 
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).  In 
Damrel the Court held that for there to be CUE "(1) '[e]ither 
the correct facts, as they were known at the time, were not 
known before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,' (2) the error must be 
'undebatable' and of the sort 'which had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question."  Damrel, at 245.

Moreover, in view of the standard that error must be 
undebatable and about which reasonable minds cannot differ, 
the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) 
(West 1991) can never be applicable in a claim of CUE.  CUE 
either exists undebatably or there is no CUE within the 
meaning of 38 C.F.R. § 3.105(a) (1999).  Russell v. Principi, 
3 Vet. App. 310, 314 (1992).

"CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers it compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  "To warrant review 
by the Board, a claim of [CUE] must be raised with 
specificity regarding when and how [CUE] occurred."  McIntosh 
v. Brown, 4 Vet. App. 553, 561 (1993).  "[S]imply to claim 
CUE on the basis that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE."  Fugo, at 44.  "It must be 
remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger."  Fugo, 
at 44.

The RO, in its decision of August 13, 1971, denied the 
veteran's claim for service connection for seizure disorder, 
based on its review of her service medical records.  The 
service medical records showed the veteran to have a 
diagnosis of grand mal epilepsy which the military medical 
board found to have pre-existed her entry into service and 
which was not aggravated by active duty.  After considering 
the aforementioned evidence, the RO determined in its August 
1971 decision that the veteran's seizure disorder had its 
onset prior to her entry into military service and was not 
permanently worsened by service, such that service connection 
for seizures  could be awarded on either a direct or 
aggravation basis.  The laws and regulations in effect at the 
time of the August 1971 RO decision defined service 
connection to basically mean that the facts, as shown by the 
evidence, established that a particular injury or disease 
resulting in disability was incurred coincident with service, 
or if pre-existing such service, was aggravated therein.  
This could be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  See 38 C.F.R. § 3.303(a) (1970).

The veteran has asserted CUE on the basis of an alleged error 
or failure on the part of the VA Regional Office in August 
1971 to properly adjudicate her seizure disorder claim.  
Specifically, she contends that her seizure condition was not 
noted at the time of her entry into service on examination in 
September 1970, and that the onset of her seizures began in 
active duty.  She also contends that the VA physician who 
conducted the examination of August 1996 had determined that 
her seizures did not pre-exist her entrance into active duty, 
and that this therefore shows error with regard to the 
factual findings of the RO in August 1971.  The former 
contention is, in essence, an assertion that the VA 
improperly weighed or evaluated the evidence.  Simply to 
claim CUE on this basis does not give rise to the stringent 
definition of CUE.  See Fugo.  The Board finds that the 
contested RO decision of August 1971 was not predicated on a 
clear and unmistakable assessment of the facts, as the RO 
based its determination of her seizures as pre-existing 
service and not aggravated by service on the evidence 
available at that time: namely, her service medical records.  
These records indicated she reported epileptic seizures since 
March 1970, Dilantin prescribed since that time and that her 
seizures since beginning Dilantin had been similar to the 
first one in March 1970.  Her latter contention that the 
findings of the August 1996 VA examination refuted the 
determinations of the RO in August 1971, with respect to her 
seizures pre-existing service entry, is not a basis for 
determining CUE.  The August 1996 examination report is dated 
over 25 years after the time of the August 1971 decision and 
is clearly not evidence which would have been before the RO 
or which should have been part of the record at that time.

In a statement dated in April 1999, the veteran, through her 
representative, has also contended that there was CUE with 
regard to the July 1971 decision (and thus, by association, 
with the August 1971 decision which addressed the virtually 
identical issue) which denied her service connection for 
epilepsy, inter alia, for purposes of entitlement to VA 
hospitalization and treatment.  Specifically, the veteran 
contends that there was CUE due to a failure on the part of 
the RO to consider the provisions of 38 C.F.R. § 3.306(a) 
(mis-cited by the representative as "38 C.F.R. § 3.360(a)" 
in the statement) as it existed at the time of the 1971 
decisions.  Interestingly, the veteran's representative had 
also conceded in this statement that "(T)he evidence of 
record supports the conclusion that the veteran had suffered 
epilepsy prior to service," thus negating the contention of 
CUE in August 1971 with regard to this question.  In any 
case, the 1970-1971 version of 38 C.F.R. § 3.306(a) provides 
that: 

"A preexisting injury or disease will be 
considered to have been aggravated by active 
military, naval, or air service, where there is an 
increase in disability during such service, unless 
there is a specific finding that the increase in 
disability is due to the natural progress of the 
disease."

38 C.F.R. § 3.306(a) (1970).

The argument of the veteran in this regard is somewhat 
unformed, but she is evidently asserting that the law and 
regulations were not applied correctly as the RO failed to 
specifically find that there was no increase in disability 
during service or that an increase in disability during 
service was due to the natural progression of the disease.  
However, her contention does not rise to the level of CUE.  A 
review of the August 1971 rating decision indicates that the 
RO specifically found that the veteran's seizure disorder 
preexisted service and was not aggravated beyond normal 
progression in service.  Although the RO did not discuss this 
aspect of the claim in detail, it is clear that the RO 
considered whether service connection due to aggravation 
could be granted.  As noted earlier, the veteran, through her 
representative, has not presented specific argument in this 
regard.  Therefore, the Board finds that there has been no 
error with regard to the application of extant regulations.

Though service connection has since then been established for 
seizure disorder effective from May 1993, over 20 years after 
the August 1971 RO decision, this allowance does not, in 
itself, establish that there was CUE with regard to the prior 
final denial, as the scope of the Board's review is 
restricted to that evidence and those laws and regulations 
which were in effect at the time of the August 1971 decision.  


ORDER

The veteran's appeal that the August 13, 1971 RO decision, 
which denied her claim of entitlement to service connection 
for seizure disorder, was clearly and unmistakably erroneous, 
is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

